404 F.2d 353
Henry WENDELKEN, Appellant,v.John K. McMURRAY, by his Conservator, Mrs. John K. McMurray, Appellee.
No. 24604.
United States Court of Appeals Fifth Circuit.
December 9, 1968.

Appeal from the United States District Court for the Southern District of Mississippi.
Before RIVES and GODBOLD, Circuit Judges, and HUGHES, District Judge.
On petition for Rehearing of 5 Cir., 388 F.2d 553.
PER CURIAM.


1
Appellant's second petition for rehearing is denied, and no member of this panel nor Judge in regular active service on the court having requested that the court be polled on rehearing en banc, the Petition for Rehearing En Banc is denied.